Citation Nr: 0008266	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional cardiovascular disability, 
with claudication, as the result of medical treatment by the 
Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1997 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in     
October 1998.  A statement of the case was furnished in 
October 1998.  The veteran filed a substantive appeal in 
November 1998.  


FINDING OF FACT

There is no medical evidence that VA medical treatment caused 
any additional cardiovascular disability.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional cardiovascular 
disability, with claudication, as the result of VA medical 
treatment is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he sustained additional cardiovascular disability as 
the result of VA medical treatment.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as 
the result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  It will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; and the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or aggravation of an existing disease or 
injury suffered as the result of VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1)(2).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible ore capable 
of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).

In the veteran's case, the record discloses that he has 
undergone multiple cardiovascular diagnostic procedures 
(primarily at private facilities) and cardiac surgeries (at 
private facilities).  In March 1990, at a private hospital, 
he underwent a coronary artery bypass graft (CABG).  On 
evaluation by a private cardiologist in April 1993, his 
cardiac status was totally asymptomatic.  For evaluation of 
complaints of chest pain, he underwent cardiac 
catheterizations in January 1996 and September 1996.  He 
underwent an aortobifemoral bypass graft in March 1996 and a 
reoperative CABG times five in March 1997.  His private 
physicians noted that he continued to smoke cigarettes 
between the two CABG procedures.

The veteran has been rated as totally disabled by a service-
connected psychiatric disorder since May 1972, and he has 
continued to receive outpatient psychiatric treatment at VA 
facilities since that time, including during the 1980s and 
1990s.

The veteran has alleged that, if he had received more and 
better medical treatment from VA for cardiac symptoms prior 
to his first CABG in March 1990, his heart condition would 
not have become so severe.  He has stated that, at VA 
facilities, his heart symptoms were considered to be 
psychosomatic.  He has also stated that, five years before 
the CABG in 1990, he had a Thallium stress test at a VA 
facility, which, he was told, was normal.  He has also stated 
that, after the first CABG in 1990, the only cardiac 
treatment he received at VA facilities was an occasional 
blood test and an occasional electrocardiogram (ECG).

The veteran has also stated that:  In January 1997, he saw a 
VA cardiologist, who reviewed his private catheterization 
films and said that he did not need another CABG; the VA 
cardiologist scheduled a Thallium stress test for March 10, 
1997; however, the veteran went back to a private 
cardiologist, who performed a 5-vessel CABG on March 11, 
1997.  The veteran contends that he did not receive proper 
medical treatment from VA providers, and that proper 
treatment would have made his first CABG last 15 years, not 
seven years, until another CABG was necessary.

At this point the Board acknowledges a letter received in 
October 1998 from the veteran's daughter who has been 
identified of record as a certified physician assistant with 
a cardiovascular health care provider.  The veteran and his 
daughter assert that she was involved at least to some degree 
in certain private medical care rendered to the veteran, and 
certain evidence appears to show that one physician from her 
office did treat the veteran.  At any rate, assuming arguendo 
that the veteran's daughter is competent to render medical 
opinions and that she was involved with the veteran's care to 
some degree, after reviewing her letter the Board is unable 
to find any opinion that the veteran actually suffered 
additional disability as a result of VA care or lack thereof.  
It appears that she and the veteran are of the opinion that 
the quality of VA medical care was lacking, but there does 
not appear to be any medical evidence of additional 
disability as a result.  The Board also notes that the claims 
file includes a copy of a letter from the veteran and his 
wife to private cardiologists requesting a statement in 
support of his claim, but no such statement is of record. 

To the extent that the veteran and his wife believe that the 
veteran has suffered additional disability as a result of VA 
medical care, as lay persons without medical training or 
expertise, the veteran and his wife are not qualified to 
offer an opinion on a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board also notes that at the request of the RO, a VA 
medical center staff cardiologist reviewed the veteran's 
medical records.  He found that medical care at VA facilities 
for the veteran's cardiac complaints was appropriate, except 
that, in March 1990, anti-anginal medications and an ECG 
should have been initiated, but no cardiac event occurred as 
the result of delay in initiation of anti-anginal therapy.

The Board concludes that, because there is no medical 
evidence of VA treatment, or failure to treat, resulted in 
any additional cardiovascular disability, the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

To the extent that the veteran has knowledge of medical 
opinions from his health care providers that he did suffer 
additional disability as a result of VA medical care, the 
Board hereby informs him that such evidence might, if 
obtained, make the claim for compensation under 38 U.S.C.A. 
§ 1151 "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

